Deen, Judge.
This court having on March 8, 1966, entered judgment in the above styled case, 113 Ga. App. 432 (148 SE2d 188), affirming the judgment of the trial court, and that *461judgment having been reversed on certiorari by the Supreme Court in Housing Authority of the City of Decatur v. Schroeder, 222 Ga. 417 (151 SE2d 226), the judgment of this court heretofore rendered is vacated, and the judgment of the Supreme Court is made the judgment of this court with direction that a new trial be granted in this case.
Decided September 29, 1966
Rehearing denied October 13, 1966
George H. Parley, Claude E. Hambrick, for appellant.
George P. Dillard, for appellee.

Judgment reversed.


Nichols, P. J., and Hall, J., concur.